DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-10, and 12-20 have been allowed.
	Claims 11 have been cancelled.	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims 1-10, and 12-20 over prior art of record are based on the applicant’s arguments (pages 8-9) of 07/13/2022, amended claims filled on 07/13/2022 and closet prior art of record McPeek (US20180259496A1).
McPeek discloses a transport component to transport a data acquisition component to collect data on fruit trees or vines and a software component to analyze the data to generate analyzed data. The data acquisition component has devices selected from the group having a three-dimensional laser scanner, a survey grade global positioning service, a thermal video camera, a high speed high density video camera, multispectral and hyper-spectral sensors. 
In regards to claim 1, McPeek either individually or in combination with other prior art fails to teach or render obvious disposing a synthetic mulch over an agricultural area that includes a plurality of plants, where each plant of the plurality of plants extends through an aperture in the synthetic mulch, and wherein the synthetic mulch includes fiducial markings that are detectable by a robot; causing, subsequent disposing the synthetic mulch over the agricultural area, one or more robots to identify each fiducial marking in the agricultural area and generate correspondence data that correlates each plant of the plurality of plants to one or more fiducial markings; subsequent to causing the one or more robots to identify each fiducial marking: causing one or more of the robots to navigate through the agricultural area in furtherance of locating a particular plant of the plurality of plants using the correspondence data, and when the one or more robots have located the particular plant: causing the one or more robots to perform an operation in furtherance of affecting a physical condition of the plant.
In regards to claim 7, McPeek either individually or in combination with other prior art fails to teach or render obvious identifying, when the robot is located in the agricultural area, a fiducial marking that is located on synthetic mulch  and is located near a plant of the plurality of plants in the agricultural area, Page 3 of 9Patent Application No. 16/543,111 Attorney Docket No. ZU236-19183 Response to 04/27/2022 Office Action wherein the fiducial marking is associated with agricultural data that is accessible to the robot and provides a correlation between the fiducial marking and the plant; determining, based on the agricultural data that is associated with the fiducial marking, whether the plant has exhibited a condition that can be remedied via the robot or a separate computing device; when the plant is determined to have exhibited the condition that can be remedied by the robot or the separate computing device: causing the robot or the separate computing device to initialize performance of an operation in furtherance of remedying the condition exhibited by the plant; and when the plant is determined to not have exhibited the condition that can be remedied by the robot or the separate computing device: bypassing causing the robot or the separate computing device to initialize performance of the operation, and causing the robot to maneuver through the route toward another fiducial marking corresponding to another plant located in the agricultural area.
In regards to claim 13, McPeek either individually or in combination with other prior art fails to teach or render obvious determining, by a robot that traverses an agricultural area, that an environmental change is affecting an environment of a particular plant, wherein the particular plant is located in the agricultural area, which includes a plurality of plants surrounded by synthetic mulch, and wherein the environmental change is determined using one or more sensors of the robot; identifying, before, during, or after determining that the environmental change is affecting the particular plant, a fiducial marking that is disposed over a portion of the synthetic mulch that is proximate to the particular plant, wherein each plant of the plurality of plants corresponds to a unique fiducial marking of a plurality of fiducial markings that are also disposed over the synthetic mulch; generating, based on identifying the fiducial marking and the environmental change, agricultural data that characterizes the environmental change; and storing the agricultural data in association with the particular plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662